            Case 2:19-cv-01077-JR     Document 52       Filed 07/23/20     Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON




 DEBRA POWELL, an individual,

                                                                      Case No. 2:19-cv-1077-JR

                Plaintiff,                                                               ORDER

       v.

 JOHN DENNIS RASMUSSEN, an
 individual, COLTON RASMUSSEN,
 an individual, IAN RASMUSSEN, an
 individual, and HEIDI
 RASMUSSEN, an individual,

            Defendants.
_________________________

Russo, Magistrate Judge:

       On July 16, 2020, the court issued an order compelling, among other things, the depositions

of defendants Heidi and Colton Rasmussen. The court is informed that the location originally

scheduled for the depositions is unavailable. Accordingly, the Court modifies its July 16, 2020

order as follows:



1 - ORDER
           Case 2:19-cv-01077-JR       Document 52       Filed 07/23/20     Page 2 of 2




         Defendant Colton Rasmussen shall sit for a deposition (by video or in-person) on August

5, 2020 at 9:00 am (or another date as agreed upon by all parties) at the Service Counter of the

Union County Circuit Court, 1105 K Avenue, La Grande, Oregon 97850, to be directed to an

assigned room where the video deposition will occur. All other parties and their counsel can

appear and participate in the deposition by accessing the following link and using the information

below:

Join Zoom Meeting:

https://us02web.zoom.us/j/89417184816?pwd=WUFIU1k4RFJ5RjNRVWpRanZtMG5BZz09

Meeting ID: 894 1718 4816

Passcode: 595908

         Defendant Heidi Rasmussen shall sit for a deposition (by video or in-person) on August 6,

2020 at 9:00 am (or another date as agreed upon by all parties) at the Service Counter of the Union

County Circuit Court, 1105 K Avenue, La Grande, Oregon 97850, to be directed to an assigned

room where the video deposition will occur. All other parties and their counsel can appear and

participate in the deposition by accessing the following link and using the information below:

Join Zoom Meeting:

https://us02web.zoom.us/j/86734091018?pwd=bWhlalBJZkhWcjVtbG1iZFA5YWh1dz09

Meeting ID: 867 3409 1018

Passcode: 239272

         DATED this 23rd day of July, 2020.


                                       /s/ Jolie A. Russo
                                  _________________________
                                      JOLIE A. RUSSO
                                   United States Magistrate Judge



2 - ORDER
